Title: To George Washington from Major General Joseph Spencer, 15 August 1777
From: Spencer, Joseph
To: Washington, George



Dear Sir
Providence [R.I.] August 15th 1777

The Enemy at Rhode Island remain as they were when I wrote last to your Excellency, as I am Informed by Six deserters who came from them the week before last, four Hessions and two British from the 54th The Enemy last week Landed about 2,00 Men from Cananicut on Boston Neck designing to take a guard and Some Stock &c. this Occasioned a Considerable Alarm but they did no other damage, than to Slightly wound two Men, and Carry off three Inhabtants and Seven Calves; the Inhabitants the Enemy returnd Again in about two days in

Exchange for some that had been sent to them (Without Application from us) this I Suppose was because one of them was a Tory, and they thought he would Serve the Intrest of the Enemy better with us than with them. The Enemy was drove of by a Field peice and they own they had by that one man Killed and one wounded, a day or two before this Attempt of the Enemy, a party of our people went onto Cananicut with a design to Surprise and take off a guard at that place but being discovered the guard resorted to a fort, and our people only took one Hession Sentry and one Tory and about 13 H. Sheep, our party met with no damage—Capt. Adams (one that was with Colo. Barton in the taking of Genl Prescott) about three weeks Since at one time took two Men from prudence Island belonging to the diamond Frigate they Came there to Wash their Cloathes! and the next day at the Same Island took off Lieut. Otway and one Brooks Midshipman, from the Larke Frigate, they are both Considerably Set by, Especially the Lieut the Captain of the Ship is very desirous to have them Exchanged as appears by Applications Already made, and friendly Letters that have been wrote—we have also one Ens. Clarke of the 43d Brittish Regt, A Prisoner taken off Some time Since from Rhode Island near Howlands Ferry by Capt. Phillips, the other Capt. that was with Colo. Barton in taking Genel Prescott, I hope they as well as Colo. Barton will be properly taken Notice of—The Council of this State are desirous to have the Sentry taken with Genel Prescott Exchanged for one of their people Confined at Newport, and have Applyed to me to do it—Late Comadore Hopkins is also very desirous to have Lieut. Otway Exchanged for a Son of his a prisoner on board the Prison Ship Newport. Hopkins has been a Lieut. in Continental Service on board the Sloop Warren, but when taken was in a privateer not belonging to the Continent—I look on my self to be accountable to your Excellency for any Capture of the Enemy, made by this army; I acquainted the Gentlemen that the most I could at present do for them would be to represent their desire to your Excellency and further observed to them that I Supposed that the obstruction of the Exchange of Prisoners still Continues—I have Ventured to take the parole of the officers that I have in keeping; a Copy of one I Enclose that if your Excellency disapproves the measure I have taken I may be advised thereof—I desire to be Informed what Liberty and Expences may be allowed to prisoners, officers and privates—the Customary allowances here are Rather beyond what Appears to me Necessary Unless paid in part by themselves there has been Eighteen Deserters from the Land army at Rhode Island in the whole and about as many from the Navy I order a strict Watch Constantly to be kept on the Shore to observe the motions of the Enemy and in Spetial wheather they pass to or from Rhode Island—have no

acount of any thing remarkable of late. I have the Honor to be with due Respect your Excellency’s Most Obedient Servant

Jos. Spencer

